Citation Nr: 0943241	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  06-35 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for colon cancer, claimed 
as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran had active duty service from July 1965 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1. The Veteran is not presumed to have been exposed to 
herbicides during active military service.

2. The competent medical evidence does not show that 
colorectal cancer is etiologically related to any incident of 
active service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
colorectal cancer are not met.  38 U.S.C.A. §§ 1110, 1116, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The Veteran contends that his colon cancer resulted from 
Agent Orange exposure during active service.  Any Veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that 
service. 38 C.F.R. § 3.307(a)(6).  Service connection for 
listed diseases will be presumed if they are manifest to a 
compensable degree within specified periods after service. 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 
3.313(a).

In this instance, the Veteran does not have the requisite 
service to warrant the presumption of herbicide exposure 
during service.  Additionally, colon cancer is not a disease 
that is presumed to be related to herbicide exposure.  
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Notwithstanding, if a 
Veteran is not entitled to a regulatory presumption of 
service connection, the claim must still be reviewed to 
determine if service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994) (holding that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does 
not preclude a Veteran from establishing service connection 
with proof of actual direct causation).

The Veteran's service treatment records do not show any 
complaints or treatments relating to any bowel disorders.  
The first record of colorectal cancer symptoms occurred in 
July 2004, approximately 35 years following service.  At this 
time, the Veteran sought medical treatment after experiencing 
changes in his bowel habits.  He was diagnosed with 
colorectal cancer.  Numerous oncology notes from 2004 and 
2005 reflect that the Veteran underwent surgery and 
chemotherapy for colorectal cancer.  

As noted above, the Veteran asserts that exposure to 
herbicides, including Agent Orange, during service in 
Thailand is etiologically related to his colorectal cancer.  
However, the record does not contain any medical evidence 
that the Veteran's colorectal cancer is etiologically related 
to dioxins contained in herbicides.  To substantiate the 
claim, the Veteran must submit competent medical evidence 
indicating that his colorectal cancer resulted from herbicide 
exposure and credible evidence that he was in fact exposed to 
herbicides during service.  38 C.F.R. § 3.303; Combee, supra.  
The record does not contain any medical evidence suggesting 
that the colorectal cancer resulted from herbicide exposure.  
Thus, the Board need not presently determine whether there is 
credible evidence to support the Veteran's assertion of 
herbicides exposure during service.  See id.  The claim is 
denied because there is no medical evidence indicating that 
the Veteran's colorectal cancer may be etiologically related 
to herbicide exposure.  Id. 

Duty to Notify and Assist

The Board is required to address the duty to notify and duty 
to assist imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 
C.F.R. § 3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This obligation was accomplished by letters from the 
RO to the Veteran dated in July 2005 and December 2006.  
These letters effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by informing the Veteran about the information and 
evidence: (1) not of record that was necessary to 
substantiate the claim; (2) VA would seek to provide; and (3) 
he was expected to provide.  Of note, 38 C.F.R. § 3.159 has 
been revised in part, effective May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.  The 
December 2006 letter gave the Veteran notice of how VA 
assigns disability ratings and effective dates and complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim.  Service 
treatment records, personnel records, private medical 
records, and articles on military herbicide use are 
associated with the claims file.  The RO also contacted the 
National Personnel Records Center to verify the Veteran's 
assertion of herbicide exposure.  

The Veteran was not afforded a VA examination for his claim.  
However, a VA examination is not necessary to adjudicate the 
claim since there is no medical evidence suggesting that his 
colorectal cancer may be etiologically related to his active 
service, to include alleged herbicide exposure.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA not obligated to 
provide a medical examination and medical opinions, absent 
showing by the Veteran of a causal connection between his 
disability and his military service).  The Board also notes 
that colorectal cancer is not among the diseases listed as 
presumptively associated with herbicide exposure.  See 
38 C.F.R. § 3.309(e). 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the Board's duty to 
notify and assist.  That is to say, "the record has been 
fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant 
regarding what further evidence he should submit to 
substantiate his claim[s]."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  


ORDER

Service connection for colon cancer is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


